                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

EMPLOYERS INSURANCE COMPANY
OF WAUSAU,

          Plaintiff,

v.                                Case No:    2:18-cv-601-FtM-99MRM

REDLANDS CHRISTIAN      MIGRANT
ASSOCIATION, INC.,

          Defendant.


                          ORDER TO SHOW CAUSE

     On April 1, 2019, the Court issued an Order to Show Cause

(Doc. #30) for lack of prosecution due to the non-filing of a Case

Management   Report    within   the   time   prescribed   by   Local   Rule

3.05(c)(2)(B).   The time to respond or file a Case Management

Report expired without action by plaintiff. 1

     Accordingly, it is now

     ORDERED:

     Plaintiff shall show cause within SEVEN (7) DAYS why the case

should not be dismissed for failure to prosecute.         The failure to




     1 The Court notes that plaintiff also elected not timely
response to the pending Motion for More Definite Statement (Doc.
#27) and Motion to Strike Plaintiff’s Attorney Fee Claim From
Complaint (Doc. #28). P
respond to this Order to Show Cause will result in a dismissal of

the case without further notice.

     DONE and ORDERED at Fort Myers, Florida, this    16th    day

of April, 2019.




Copies:
Counsel of record
DCCD




                              - 2 -
